|N THE UN|TED STATES DlSTR|CT COURT
WESTERN DlSTR|CT OF ARKANSAS
FAYETTEV|LLE D|V|S|ON
JOSHUA CODY SM|TH PLA|NTIFF
V. CASE NO. 5:19-CV-05026
KEN ORSl, Supervisor, Trinity Services; and
NURSE FRAN DEFENDANTS
OP|N|ON AND ORDER

Joshua Cody Smith (“Smith"), currently an inmate of the Benton County Detention
Center (“BCDC"), has filed a civil rights action under 42 U.S.C. § 1983. He proceeds pro
se and in forma pauperis

Smith names as Defendants Ken Orsi, the supervisor of Trinity Food Services at
the BCDC, and Nurse Fran, a member of the medical staff at the BCDC. Smith has sued
the Defendants in both their individual and official capacities.

The case is before the Court for preservice screening under the provisions of the
Prison Litigation Reform Act (“PLRA”). Pursuant to 28 U.S.C. § 1915A, the Court has
the obligation to screen any complaint in which a prisoner seeks redress from a
governmental entity or officer or employee of a governmental entity. 28 U.S.C. §
1915(e)(2).

l. ‘ BACKGROUND
According to the allegations of the Comp|aint, on December 14, 2018,
unbeknownst to Smith, his drink, a “dark soda pop" served in a paper cup, contained the

tab from the top of the drink can. When Smith took the last swallow of his drink, the can

tab became lodged in his throat, Smith alleges the tab caused him to choke, cut his
throat, and made him spit up blood. Smith asserts that he had purchased the drink from
Trinity Food Services. Smith suspects that the tab was put in his drink by “someone."
Smith names Orsi as the involved Defendant on this claim.
Next, Smith alleges he was denied medical care. Specifica||y, he asserts that
Nurse Fran told him: “Hope you don’t ask me for a cough drop. |V|y name is Fran with
medical if you want to put a grievance in.” Smith names both Nurse Fran and Orsi as
the Defendants on this claim. 7
l|. LEGAL STANDARD

Under the PLRA, the Court is obligated to screen the case prior to service of
process being issued. The Court must dismiss a complaint, or any portion of it, if it
contains claims that: (1) are frivolous, malicious; (2) fail to state a claim upon which
relief may be granted; or, (3) seek monetary relief from a defendant who is immune
from such relief. 28 U.S.C. § 1915(e)(2)(B)(i-iii).

A claim is frivolous if "it lacks an arguable basis either in law or fact." Neitzke v.
Williams, 490 U.S. 319, 325 (1989). A claim fails to state a claim upon which relief
may be granted if it does not allege “enough facts to state a claim to relief that is
plausible on its face.” Be/I Atl. Corp. v. Twomb/y, 550 U.S. 544, 570 (2007). “|n
evaluating whether a pro se plaintiff has asserted sufficient facts to state a claim, we
hold ‘a pro se complaint, however inartfully pleaded to less stringent standards than
formal pleadings drafted by lawyers.”’ Jackson v. Nixon, 747 F.3d 537, 541 (8th Cir.

2014) (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)).

||l. D|SCUSSlON
Section 1983 requires proof of two elements: (1) the conduct complained of must
be committed by a person acting under color of state |aw, and (2) the conduct must
deprive the plaintiff of rights or privileges secured by the Constitution or laws of the
United States.
1. The Can Tab

Smith’s claim regarding the can tab being in his drink fails as a matter of law.
Smith does not allege that Orsi served him the drink, poured the drink in the cup, or had
any knowledge that the can tab was in the cup. For a supervisor to be held liable under
§ 1983, he must be personally involved in or be directly responsible for the events at
issue. See Hughes v. Stottlemyre, 454 F.3d 791, 798 (8th Cir. 2006). A supervisor
cannot be held liable merely because someone he has supervisory authority over is
alleged to have engaged in unconstitutional conduct. Ambrose v. Young, 474 F.3d
1070, 1079 (8th Cir. 2007). Furthermore, an isolated incident of a foreign object in food,
or in this case drink, does not state a claim of constitutional dimension. See, e.g., Wood
v. Aramark Corr. Servs., 2010 WL 4668972, at *1 (W.D. Ark. Sept. 30, 2010).

2. Nurse Fran’s Statement .

Smith’s denial of medical care claim also fai|s. “Prisoners . . . are protected under
the Constitution from a state actor’s deliberate indifference towards the inmate’s serious
medical needs.” Corwin v. City of lndep., Mo., 829 F.3d 695, 698 (8th Cir. 2016). To
prevail on his claim, Smith must demonstrate that (1) he suffered an objectively serious

medical need, and (2) the defendant actually knew of the medical need but, subjective|y,

was deliberately indifferent to it. Grayson v. Ross, 454 F.3d 802, 808-09 (8th Cir. 2006).
“De|iberate indifference is equivalent to criminal-law recklessness, which is more
blameworthy than negligence, yet less blameworthy than purposefully causing or
knowingly bringing about a substantial risk of serious harm to the inmate.” Schaub v.
VonWa/d, 638 F.3d 905, 914 (8th Cir. 2011) (interna| quotation marks and citation
omitted).

There is no allegation that Orsi, the food service supervisor, was involved in any
way in the provision of medical care to inmates. Therefore, no claim is stated against
him.

With respect to Nurse Fran, the gist of Smith’s claim is that he did not like the way
she spoke to him. Verba| abuse does not state a claim of constitutional dimension.
See, e.g., McDowe/I v. Jones, 990 F.2d 433, 434 (8th Cir. 1993) (inmate’s claims of
general harassment and*of verbal harassment were not actionable under § 1983);
O’Donnel/ v. Thomas, 826 F.2d 788, 790 (8th Cir. 1987) (verba| threats and abuse by jail
official did not rise to the level of a constitutional violation). Here, Smith has not even
alleged that he needed medical care, requested medical care, or suffered any injury other
than spitting up some blood when he expelled the can tab. Certain|y, the single
statement made by Nurse Fran is insufficient to state a plausible denial of medical care
claim, i.e., that Nurse Fran was deliberately indifferent to his serious medical needs.

3. The Officia| Capacity C|aim
An official capacity claim against Defendants is the equivalent of a claim against

the municipal entity who employs them, here Benton County. Rogers v. City of Little

Rock, Ark., 152 F.3d 790, 800 (8th Cir. 1998). With respect to Benton County, Smith
must allege the existence of a custom or policy that was the moving force behind the
alleged constitutional violations Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691
(1978). The Comp|aint is devoid of any such allegations No official capacity claim has
been stated.
lV. CONCLUS|ON

For the reasons stated, the claims asserted are subject to dismissal because they
are frivolous and fail to state claims upon which relief may be granted. Therefore, this
case is DlSNllSSED W|THOUT PREJUDICE. See 28 U.S.C. § 1915(e)(2)(B)(i-ii).

This dismissal constitutes a strike within the meaning of the Prison Litigation

Reform Act. The Clerk is directed to enter a § 1915(g) strike flag on this case.

|T |S SO ORDERED on thisq_&$§§

 

 

 

